        2:19-cv-01364-RMG        Date Filed 02/02/21     Entry Number 28          Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISIOIN


CLAYTON WILLIAMS, on behalf of
Himself and all others similarly situated
                                    )             CASE NUMBER 2:19-CV-1364-RMG
                                    )
                        Plaintiff,  )
                                    )                STIPULATION OF DISMISSAL
vs.                                 )                WITHOUT PREJUDICE
                                    )
VACATIONS INTERNATIONAL             )
CLUB, LLC AND DOES 1 THROUGH        )
25 INCLUSIVE,                       )
                                    )
                        Defendant.  )
____________________________________)

         The Parties to the above captioned action seek to withdraw that certain Consent Order To
Dismiss Without Prejudice and in its stead file this Stipulation of Dismissal Without Prejudice.
         The parties to the above captioned matter, by and through their undersigned Attorneys,
hereby stipulate that the Plaintiff’s complaint be dismissed without prejudice.




  s//    Alan D. Toporek                                     s//   Brian M. Knowles

ALAN D. TOPOREK, ESQUIRE                             BRIAN M. KNOWLES, ESQUIRE
Federal ID # 4127                                    Federal ID # 9694
PO Box 399                                           768 St. Andrews Blvd.
Charleston, SC 29402                                 Charleston, SC 29407
